I would first like to convey the deepest sympathies of the people and the Government of Pakistan to the people of Mexico, who have been affected by the recent earthquake, and all of those affected by Hurricanes Irma and Maria.
Let me then congratulate you, Sir, on your election as President of the General Assembly at its seventy- second session. I am confident that your long experience in public service and international relations will be an asset in successfully guiding the Assembly to address the imposing challenge of security, development and governance that confront the world today.
For over 70 years, despite the Cold War, the nuclear arms race and scores of regional conflicts, our world has been able to avoid a global conflagration. That can be ascribed largely to the adherence by most States to the prohibition of the use or threat of use of force, except under the authority of the Charter of the United Nations.
Unfortunately, the principles of the Charter of the United Nations have been progressively eroded in the new millennium. In recent years, some countries have displayed a growing proclivity to resort to unilateral force and intervention against other States. Coercion and threats have emerged once again as the main currency in the management of inter-State disputes and differences. Renewed East-West tensions may engulf Europe in another Cold War. Peace and prosperity in Asia are threatened by emerging great Power friction and rising tensions in South, East and West Asia.
The Middle East is racked by war and violence in Syria, Iraq, Yemen and elsewhere. Although Da’esh appears to have been weakened in Iraq and Syria, terrorist violence has spread and intensified across the Middle East and Africa and other parts of the world. There is no end in sight to the tragedy of Palestine. Israel’s prolonged occupation and the expansion of illegal settlements may lead to renewed and wider violence in the holy land.
The legitimate struggle for self-determination of the people of Jammu and Kashmir continues to be brutally suppressed by India’s occupation forces. Rising racism and religious hatred, manifested in xenophobia and Islamophobia, is erecting physical walls and psychological barriers among nations and peoples, even as our world becomes increasingly interdependent.
The ethnic cleansing of the Rohingyas is not just an affront to all norms of humanity but also challenges our collective conscience.
While the pillars of world order are being eroded, the imperative of international cooperation — the need to address poverty, disease, climate change, nuclear proliferation, terrorism and forced displacement — is intensifying. Today, more than ever, we need the United Nations to provide the parameters, processes and platforms for global cooperation, which is essential if we are to address the wide-ranging challenges to peace, security and development.
Pakistan welcomes the efforts launched by Secretary-General António Guterres to revitalize the United Nations capabilities in peace and security, development and management. We are also committed to a reform that transforms the Security Council into a more representative, democratic and accountable organ, rather than an expanded club of the powerful and the privileged.
Pakistan celebrated the seventieth anniversary of its independence last month. This month marks the seventieth anniversary of Pakistan’s membership in the United Nations. Pakistan’s commitment to the principles of the United Nations is evident from the long record of its constructive role in the initiatives and contributions that have shaped the decisions and discourse at the world Organization with regard to decolonization, development, trade, international law, human rights, refugees, peacekeeping, security, disarmament and United Nations budget and management.
Pakistan has consistently been one of the world’s top troop contributors to United Nations peacekeeping. We will remain on the front lines of peacekeeping and continue to offer professional and well-trained personnel to the United Nations, despite our own security challenges.
Our adherence to the principles of the Charter of the United Nations flows from the declaration of our founding father, Quaid-e-Azam Mohammad Ali Jinnah, who said that our foreign policy was one of friendliness and goodwill towards all nations of the world.
Unfortunately, from day one of its creation, Pakistan has faced unremitting hostility from its eastern neighbour. India refuses to implement the unanimous resolutions of the Security Council, which mandate a United Nations-supervised plebiscite to enable the
8/42 17-29597 people of Jammu and Kashmir to freely decide their destiny. Instead, India has deployed nearly 700,000 troops in occupied Kashmir to suppress the legitimate struggle of the Kashmiris to exercise their right to self- determination. That represents the most intense foreign military occupation in recent history. As in the past, the Kashmiri people today are waging a heroic and popular struggle to rid themselves of India’s oppressive rule. They come out in the streets daily to call on India to leave Jammu and Kashmir.
India has responded with massive and indiscriminate force to suppress the Kashmiris, shooting indiscriminately at children, women and youth. Hundreds of innocent Kashmiris have been killed or injured, and shotgun pellets have blinded and maimed thousands of Kashmiris, including children. Those and other brutalities clearly constitute war crimes and violate the Geneva Conventions.
Pakistan demands that an international investigation be conducted into India’s crimes in occupied Kashmir. We ask that the Secretary-General and the High Commissioner for Human Rights send an inquiry commission to occupied Kashmir to verify the nature and extent of India’s human rights violations, secure the punishment of those responsible and provide justice and relief to the victims.
Pakistan also urges the international community to call on India to halt pellet-gun attacks and other violence against unarmed demonstrators, stop the use of rape as an instrument of State policy, end media blackouts, rescind its draconian emergency laws and free all Kashmiri political leaders. To divert the world’s attention from its brutalities, India frequently violates the ceasefire along the Line of Control in Kashmir. Despite more than 600 violations since January, Pakistan has acted with restraint, but if India ventures across the Line of Control, or acts upon its doctrine of limited war against Pakistan, it will elicit a strong and matching response. The international community must act decisively to prevent the situation from turning into a dangerous escalation.
The Kashmir dispute should be resolved justly, peacefully and expeditiously. As India is unwilling to resume the peace process with Pakistan, we call on the Security Council to fulfil its obligation to secure the implementation of its resolutions on Jammu and Kashmir. To that end, the Secretary-General should appoint a Special Envoy for Jammu and Kashmir.
His mandate should flow from the long-standing but unimplemented relevant resolutions of the Security Council.
Let me reiterate that Pakistan remains open to resuming a comprehensive dialogue with India aimed at addressing all outstanding issues, especially Jammu and Kashmir, and discussing measures to maintain peace and security. That dialogue must be accompanied by an end to India’s campaign of subversion and State-sponsored terrorism against Pakistan, including from across our western border.
Apart from the people of Afghanistan, Pakistan and its people have suffered the most from four decades of foreign intervention and civil wars in Afghanistan. Those wars have blighted our country with the flow of extremists and terrorists, guns and drugs, as well as an influx of millions of refugees. They have set back our economic development by decades. Even today, Pakistan is host to more than 3 million Afghan refugees. No one desires peace in Afghanistan more than Pakistan. From the 16 years of ongoing war in Afghanistan, it is clear that peace will not be restored by resorting continuously to military force. Kabul, the Coalition and the Afghan Taliban cannot impose a military solution on one another. The international community — as expressed in several United Nations resolutions — has concluded that peace can be restored in Afghanistan only through a negotiated settlement.
Having suffered and sacrificed so much owing to its role in the global counter-terrorism campaign, Pakistan finds it especially galling to be blamed for the military or political stalemate in Afghanistan. We are not prepared to be anyone’s scapegoat. Taliban safe havens are located not in Pakistan but in the large tracts of territory controlled by the Taliban in Afghanistan. Yes, cross-border attacks do occur. They are mostly conducted by anti-Pakistan terrorists from safe havens across the border. In order to end all cross-border attacks, we ask the Afghan Government and the Coalition to support and complement Pakistan’s ongoing efforts to strengthen border controls and monitor all movement across it.
What Pakistan is not prepared to do is to fight the Afghan war on Pakistan’s soil, nor can we endorse any failed strategy that will prolong and intensify the suffering of the people of Afghanistan, Pakistan and other countries of the region. Pakistan believes that the urgent and realistic goals in Afghanistan should be: first, to make a concerted effort to eliminate the presence in Afghanistan of Da’esh, Al-Qaida and their affiliates, including the Tehrik-e Taliban Pakistan and Jamaat-ul-Ahrar, which was recently declared a terrorist organization by the Security Council; and, secondly, to encourage negotiations between Kabul and the Afghan Taliban — within the framework of the Quadrilateral Coordination Group or any other trilateral format — to reach a peaceful settlement in Afghanistan. Those two steps offer the most realistic prospect of restoring peace and stability in Afghanistan and our region.
Pakistan’s counter-terrorism credentials cannot be questioned. Following the 9/11 attack on the United States in 2001, it was Pakistani efforts that enabled the decimation of Al-Qaida. Pakistan’s military campaigns have succeeded in clearing our tribal areas of almost all militant groups. We took the war to the terrorists. We have paid a heavy price. More than 27,000 Pakistanis, including 6,500 military and law-enforcement personnel, have been martyred by terrorists. Some 50,000 Pakistani nationals have been injured, including 15,000 army personnel, many of whom have lost limbs.
We have fought the war against terror with our own resources. Pakistan’s economic losses are estimated at more than $120 billion. Yet we remain fully committed to implementing our national action plan against terrorism and extremism. Defeating terrorist violence is vital to realizing our overriding priority of rapid economic and social development.
Terrorism is now a global phenomenon that must be addressed comprehensively. We see two major gaps in the Global Counter-Terrorism Strategy.
First, the international community has failed to address the issue of State-sponsored terrorism. That is the instrument of choice of the agents of chaos and aspiring hegemons. In several regions, stability will be difficult to restore unless State-sponsored terrorism is condemned, prohibited and punished.
Secondly, in order to eliminate terrorism, its root causes must be addressed, which go beyond poverty and ignorance. Terrorism is rather an extreme response to real or perceived political and/or other grievances, including foreign intervention, oppression and injustice. Unless such root causes are addressed, it will be difficult to counter the twisted narratives of terrorist groups. Confronted by a hostile and increasingly militarized neighbour, Pakistan has been obliged to maintain its capability for credible deterrence. My country developed nuclear weapons only when they were introduced in our region by that neighbour. Our strategic assets are vital in order to deter the frequent threat of aggression. They are tightly and effectively controlled, as has been widely acknowledged by experts. The world community would be well served by enabling Pakistan to join global non-proliferation arrangements, such as the Nuclear Suppliers Group, on a non-discriminatory basis.
Climate change poses a new and existential threat to humankind’s future. Extreme climate events are multiplying. Their consequences, such as the flooding in Texas, the landslides in Nepal and Sierra Leone, the devastation wrought by hurricanes in the Caribbean and Puerto Rico, and the disappearance of the Himalayan glaciers, are global and indiscriminate. As one of the States most vulnerable to the effects of climate change, Pakistan believes that it is in our collective interest to pursue and realize the goals of the Paris Agreement on Climate Change and build a new and greener model for growth and development.
Growth and development remain the primary goals of developing countries. The United Nations Sustainable Development Goals represent the most ambitious development agenda in history. The development challenge has become even more difficult owing to the combined constraints of climate change, increasing protectionism, the deterioration of international cooperation and the proliferation of conflicts. The vision of shared growth spelled out in Chinese President Xi Jinping’s Belt and Road Initiative offers a solid path to prosperity and a model of South- South cooperation worthy of emulation.
Pakistan’s economy has recorded a remarkable revival over the past four years. The China-Pakistan Economic Corridor will further contribute to our economic upsurge. That will expand exponentially as the Pakistan-China partnership extends beyond energy and transportation to many other sectors. Pakistan’s integration into the Eurasian Belt and Road Initiative will provide a firm foundation for Pakistan’s rapid economic development. With a youthful population of 207 million people, we are confident that an economic strategy anchored in rising incomes, consumption and production will propel Pakistan towards greater prosperity. To achieve those priority goals for our people, Pakistan seeks to build peace within our country and security around our borders. We seek good relations with all States on the basis of sovereign equality. We will respond positively to all offers of friendship and cooperation.
We are poised at a critical inflection point in history. The world order that has prevented a global war for more than 70 years is under threat. Yet revolutionary advances in science and technology, the immense capacity for global investment, production, consumption and trade, especially in the developing countries, and the availability of structures and mechanisms for collective action offer an opportunity, unprecedented in human history, to address the diverse challenges that we face today. It is here, through the United Nations, that the peoples of the world can seize the opportunities to achieve our shared vision of a more just, peaceful and prosperous world.